Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (hereinafter “Agreement”) is
hereby entered into this 2nd day of July, 2008 between Integral Systems, Inc.
(hereinafter “the Company”) and Elaine M. Brown (hereinafter “Brown”), who are
collectively referred to herein as the “Parties.”

WHEREAS, Brown has been employed by the Company as its Executive Vice President,
Administration.

WHEREAS, Brown seeks to resign her employment effective the close of business
July 2, 2008.

NOW, THEREFORE, in consideration of the mutual promises set forth below, the
Parties covenant and agree as follows:

1. Separation of Employment. Brown hereby resigns her employment with the
Company effective close of business on July 2, 2008 (the “Separation Date”).
Brown agrees and acknowledges that her resignation shall take effect and remain
effective even should she elect to revoke this Agreement pursuant to Section 17
below. Brown acknowledges that, from and after the Separation Date, she shall
have no authority and shall not represent herself as an employee or agent of the
Company.

2. Separation Payment. On the next regular payday after the Separation Date, the
Company will issue Brown a payment reflecting all wages earned through the
Separation Date and all accrued but unused vacation time accrued through the
Separation Date, less all required local, state, federal and other
employment-related taxes and deductions.

3. Termination of Benefits. Brown’s participation as an employee in the
Company’s group health and dental plan shall end on the Separation Date, after
which her rights under the so-called COBRA statute shall attach and entitle her
to participate in the Company’s group health and dental plan. Brown’s
eligibility for all other benefits including, but not limited to, life
insurance, long term disability and short term disability benefits will end
effective the Separation Date. In addition, the Company’s profit sharing
contributions to Brown’s 401(k) will end effective the Separation Date. Vesting
of Brown’s stock options will cease as of the Separation Date.



--------------------------------------------------------------------------------

4. Severance Payments; COBRA Premiums. Subject to Brown’s execution and
non-revocation of this Agreement and continued compliance with the terms of this
Agreement, the Company will comply only with Sections 4.5(a)(1) and 4.5(a)(2),
entitled “Payments Upon Termination,” of the September 12, 2007 Employment
Agreement between Brown and the Company (the “Employment Agreement”), as if the
Company had terminated Brown’s employment without Cause.

5. No Other Benefits. Brown acknowledges and understands that, except for the
specific financial consideration contained in this Agreement, she is not
entitled to and shall not receive any additional compensation, consideration or
benefits from the Company.

6. Continued Enforceability of Restrictive Covenants. Brown hereby acknowledges
and re-affirms the continued applicability and enforceability of the entirety of
Section 5 of the Employment Agreement, provided that the post-employment
non-competition period, defined in Section 5.1(g) of the Employment Agreement,
shall be six (6) months.

7. Return of Company Property. Brown acknowledges and agrees that no later than
July 11, 2008, she will return all Company property including but not limited to
office keys or pass cards, credit cards, laptop computer, electronic equipment,
Company identification, Company documents, and any other computer hardware,
disks, documents or files in her possession, custody or control, whether
maintained by her at work or off-site, relating to the Company’s business or
personnel. Notwithstanding the foregoing, Brown may retain copies of documents
and other materials that are relevant to her defense of any potential claims or
allegations against her in connection with the investigation by the Securities
and Exchange Commission captioned “In the Matter of Integral Systems, Inc.” File
Number HO-10383, or any other related proceedings or other legal proceedings
against her that may arise in connection with her service as an employee of the
Company. Brown hereby acknowledges and agrees that she will return to the
Company the originals (or copies, if only copies exist) of any and all documents
or materials that she retains.

8. Release of Claims. Brown agrees that, in consideration of the benefits
described above, she will, and hereby does, forever and irrevocably release and
discharge the Company, its officers, directors, employees, independent
contractors, agents, affiliates, parents, subsidiaries, divisions, predecessors,
employee benefit plans, purchasers, assigns, representatives, successors and
successors in interest (herein collectively referred to as “Releasees”) from any
and all claims, actions, causes of action, damages of any kind, demands, debts,
defenses, grievances, obligations, contracts,

 

-2-



--------------------------------------------------------------------------------

promises, judgments, expenses, compensation and liabilities, known or unknown,
whatsoever which she now has, has had, or may have, whether the same be at law,
in equity, or mixed, in any way arising from or relating to any act, occurrence,
or transaction on or before the date of this Agreement, including without
limitation her employment and separation of employment from the Company. This is
a General Release. Brown expressly acknowledges that this General Release
includes, but is not limited to, Brown’s intent to release the Company from any
claim relating to her employment at the Company, including, but not limited to,
tort and contract claims, wrongful discharge claims, pension claims, employee
benefit claims, claims for severance pay or benefits, workers’ compensation
claims, arbitration claims, statutory claims, compensation or bonus claims,
injunction claims, claims for damages, claims under any state, local or federal
wage and hour law or wage payment or collection law, and claims of
discrimination, retaliation or harassment based on age, race, color, sex,
religion, handicap, disability, national origin, ancestry, citizenship, marital
status, sexual orientation, genetic information or any other protected basis, or
any other claim of employment discrimination, retaliation or harassment under
the Age Discrimination In Employment Act (29 U.S.C. §§ 626 et seq., “ADEA”),
Title VII of the Civil Rights Acts of 1964 and 1991 as amended (42 U.S.C. §§
2000e et seq.), the Employee Retirement Income Security Act (29 U.S.C. §§ 1001
et seq.), the Consolidated Omnibus Budget Reconciliation Act of 1985 (29 U.S.C.
§§ 1161 et seq.), the Americans With Disabilities Act (42 U.S.C. §§ 12101 et
seq.), the Rehabilitation Act of 1973 (29 U.S.C. §§ 701 et seq.), the Family and
Medical Leave Act (“FMLA”) (29 U.S.C. §§ 2601 et seq.), the Fair Labor Standards
Act (29 U.S.C. §§ 201 et seq.), the Annotated Code of Maryland, and any other
law, statute, regulation or ordinance prohibiting employment discrimination or
governing employment. The Parties agree that this General Release provision, and
the convent not to sue provision below, survives and remains in full force and
effect in the event the Company or any Releasee institutes an action or
proceeding against Brown for breach of any provision of this Agreement.

9. Covenant Not To Sue. Brown represents and agrees that she has not, by herself
or on her behalf, instituted, prosecuted, or filed any litigation, claims,
charges or proceedings against the Company or any Releasees. Brown further
agrees, to the maximum extent permitted by law, not to make or file any
lawsuits, charges, complaints, or other proceedings against the Company or any
Releasee or to join in any such lawsuits, charges, complaints, or other
proceedings against the Company or Releasees concerning any matter relating to
her employment with the Company or that arose on or prior to the date of this
Agreement. The Parties agree that to the extent, if any, Brown may have a
non-waivable right to file or participate in a claim or charge against the
Company or Releasees, this Agreement shall not

 

-3-



--------------------------------------------------------------------------------

be intended to waive such a right to file or participate. In particular, this
Agreement and covenant not to sue does not restrict Brown’s right to initiate an
action against Releasees under the Older Workers Benefit Protection Act
(“OWBPA”) challenging the release of her claims or her covenant not to file a
claim or lawsuit under the ADEA. Brown further agrees, to the maximum extent
permitted by law, that she shall not obtain, and hereby waives any right or
entitlement to obtain, any relief or damages (whether legal, monetary,
equitable, or other) from such a non-waivable claim or charge, whether the same
is filed by Brown or on her behalf or by another.

10. Non-Assistance. Brown further agrees and covenants that, to the maximum
extent permitted by law, she will not, and has not, encourage or voluntarily
assist or aid in any way others in making or filing any lawsuits, complaints, or
other proceedings against the Company, or any other Releasee.

11. Non-Assignment. Brown represents that she has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
claim against the Company or portion thereof or interest therein, and that any
such claim is not assignable or transferable.

12. Successors and Assigns/ Entire Agreement/ Modification. The Parties further
agree that this Agreement shall be binding upon and inure to the benefit of the
personal representatives, heirs, executors, and administrators of Brown and the
heirs, executors, administrators, affiliates, successors, predecessors,
subsidiaries, divisions, officers, purchasers, agents, assigns, representatives,
directors and employees of the Company, that this Agreement contains and
comprises the entire agreement and understanding of the Parties, that there are
no additional promises or terms of the Agreement among the Parties other than
those contained herein, and that this Agreement shall not be modified except in
writing signed by each of the Parties hereto. Notwithstanding the foregoing, the
Parties agree that the Indemnification Agreement effective December 4, 2002
between the Parties and the Affirmation and Undertaking re: Advance for Expenses
between the Parties dated October 17, 2006 remain in full force and effect in
every respect, and are not impacted in any manner by this Agreement. In
addition, the Restrictive Covenants provisions (Section 5.1) of the
September 12, 2007 Employment Agreement remain in full force and effect in every
respect, and are not impacted in any manner by this Agreement.

13. Governing Law/ Jurisdiction. The Parties agree that this Agreement and the
rights and obligations hereunder shall be governed by, and construed in
accordance with, the laws of the State of Maryland regardless of any principles
of conflicts of laws or choice of laws of any

 

-4-



--------------------------------------------------------------------------------

jurisdiction. The Parties agree that the state courts of the State of Maryland
and, if the jurisdictional prerequisites exist, the United States District Court
for the District of Maryland, shall have sole and exclusive jurisdiction and
venue to hear and determine any dispute or controversy arising under or
concerning this Agreement.

14. Severability. If any terms of the above provisions of this Agreement are
found null, void or inoperative, for any reason, the remaining provisions will
remain in full force and effect. The language of all parts of this Agreement
shall in all cases be construed as a whole, according to its fair meaning, and
not strictly for or against either of the Parties.

15. Representations. Brown represents that she has read this Agreement, that she
understands all of its terms, that she had a reasonable amount of time to
consider her decision to sign it, that she had the opportunity to discuss all
the terms of this Agreement with an attorney of her choice, that in executing
this Agreement she does not rely and has not relied upon any representation or
statements made by any of the Company’s agents, representatives, or attorneys
with regard to the subject matter, basis, or effect of the Agreement, and that
she enters into this Agreement voluntarily, of her own free will, without any
duress and with knowledge of its meaning and effect.

16. Representations. Brown understands that she had over twenty-one (21) days
from the date of her receipt of this Agreement to consider her decision to sign
it. By signing this Agreement, Brown expressly acknowledges that her decision to
sign this Agreement was knowing and voluntary and of her own free will. The
Parties agree that any revisions or modifications to this Agreement, whether
material or immaterial, will not and did not restart this time period.

17. Revocation of release of claims under ADEA. Brown acknowledges that she may
revoke this Agreement only as it pertains to claims under the ADEA for up to and
including seven (7) days after her execution of this Agreement, and that the
aspects of this Agreement regarding her release of claims under the ADEA shall
not become effective until the expiration of seven (7) days from the date of her
execution of this Agreement. This provision regarding revocation shall have no
effect on the validity and enforceability of any other term, condition or
provision of this Agreement, which becomes effective when signed. Brown
accordingly agrees that, in the event she revokes this Agreement as it pertains
to claims under the ADEA, all other provisions of this Agreement are
independently supported by adequate consideration and are fully enforceable.
Brown expressly agrees that, in order to be effective, her revocation pursuant
to this

 

-5-



--------------------------------------------------------------------------------

Paragraph must be in writing and must actually be received by Todd J. Horn,
counsel for the Company, before 5:00 p.m. on or before the seventh day following
her execution of this Agreement.

18. Severability. The Parties agree that, to the extent that any provision of
this Agreement is determined to be in violation of the OWBPA, it should be
severed from the Agreement or modified to comply with the OWBPA, without
affecting the validity or enforceability of any of the other terms or provisions
of the Agreement.

19. Consultation With Counsel. The Company hereby advises Brown to consult with
an attorney prior to executing this Agreement.

20. Execution. The parties agree that this Agreement may be executed in multiple
counterparts, each of which shall be equally effective.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

/s/ Elaine M. Brown

    July 2, 2008 Elaine M. Brown     Date

/s/ Jeffrey Rosolio

    July 2, 2008

Executive Vice President,

Human Resources

    Date For: Integral Systems, Inc.    

 

-6-